Case 6:21-cv-00468-MK   Document 1-4   Filed 03/29/21   Page 1 of 2




                   EXHIBIT C
                     Case 6:21-cv-00468-MK                                        Document 1-4                          Filed 03/29/21                          Page 2 of 2




                5


 -~
 LOCAL              ".~   MEMBERSHIP APPLICATION
 ~~l                      SEIU Local 503. OPEU PO Bo, 12159 Salem OR 97309-0159



SEIU
 Stron<Jti   [O<]ci11t<

 NAME:                    STACI TREES                                         OATE OF BIRTH-.                ETHNICITY.

 HOME PHONE·                                                                  ' CE LL:                       HOME EMAIL:                             m
•Sy JncfudmQ your mc>Ol'Je numMt you 1,e authonzrno SEJU anrJ its locaf3 •nd affif:ates, usu,g ~nous automated tedlnoJoe,es. ro call you and ~t te.rr eJef'fl to you, 11p to 5 ~, monlh. Wt w,t r>evt!I c~yov for

text m•~•ge a,'rt1s. 0'11 camt, mouag,o 111'10111 n f(tJ may •~p.-y Tt:rt STOP to 711753 to u(ISUbSCttl'Je, ,no k ELP for more mlo. tfyou wovfd hke to op(out ofte..t mcssJgtl. pluu cMcl< th~ bo,.LJ
 RESIDENCE ADDRESS                                                                             Bend                     OR                   97701-9639

                                                                                               C•ty                     Slate

 MAILING ADDRESS                                                                                      Bend                 OR                  97701-9639

 (IF O,FFERENT FROM RESIDENCE! Streot


I   EMPLOYEE 1 D II. PIN: 63092

 EMPLOYER/ AGENCY: DEPARTMENT OF TRANSPORTATION                                                          JOB T ITLE: TRANSPORTATION MAINT COORO 2

 WORK ADDRESS 63055 N H'1ghway 97                                                                              BEND                          OR                    97701
                                                                                                               ---  -----
                                                                                                                                             S111e

 WORK EMAIL- staci.m.trees@odot state or us                                                                        WORK PHONE & EXT: _s_◄_1_
                                                                                                                                           -3_8_
                                                                                                                                               3_-0_1_
                                                                                                                                                     2_1 _ _ _ _ __ _


 WORKSITE/OEPARTMENT; ODOT • Bend

                                                                                                             STARl TIME                                   ENO TIME

 HIRE DATE:          10105/2009                                                                                                                                 OAYSOFF:

    I hereby designale SEIU lee.ii 503. OPEU (or My successor Ur"lon enfity) as my oes;rcd collecbve barga,n,ng agent. I also hereby aulhorize my employer to deducl
    lrom my wages all Union dues and 0Iher fees or assessments as shall l)e cer1'1ied by SEIU Local 503. OPEU (or any successor un·1on enlIly) and lo remit lhose
    amounts 10 suCh Union. Tn,s authoIizaI1on/celegatIon ,s uncon di,onal made in consideration for the cosl or representanon and otner acI,ons ·,n my behaIr by the Union
    a nd ,s made irrespecllve ol my memoersh,p ,n :he Un,on This autMrozaf100 ,s ·, rre,ocable for a periOd of one year from the date of execution and from year lo year
    thereafter unless not less than th1r1y (30) and not more than forty-five (45) cays prior 10 the end of any a nnual pe<iOd or l he IerminatIon ol tne contracl between my
    emp!oyer and the Un ion, whichever occurs fir$t. I nollty the Un ion and my employer in wnhng. with my vahd s19natvre, of my desue to revc>ke this authon zatlon Un',on
    d ues m ay b e lax deduct1l)le as a work related expen.se sulliect to Federai and/or Stale tax rules.




                                  SIGNATURE:        =-~~P"'\_. .                                                                 DATE : Tue, Mar 22 201619:28:16 PM


                                                                                                                                                                                                     ¼


                                                                                                                                                         I I~
                                                                                                                                                          ~If
                                                                                                                                                          •   '1
                                                                                                                                                                      ~11131111
                                                                                                                                                                   A, )(    0
                                                                                                                                                                               !1111111~1~!111
                                                                                                                                                                                  1   1 0    9   1
                                                                                                                                                                                                     ~I
                                                                                                                                                                                                     "'




                                                                                                                                                                                      1-Exhibit C
